Citation Nr: 0736928	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  01-09 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for healed fracture transverse process L3, L4, L5, 
with residual chronic lumbosacral strain, from September 26, 
2000.

2.  Propriety of the reduction of the disability rating for 
healed fracture transverse process L3, L4, L5 with residual 
chronic lumbosacral strain, from 20 percent to 10 percent, 
effective from January 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from October 1972 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  That decision increased the 
veteran's disability rating for the transverse process 
fracture disability from 10 percent to 20 percent, effective 
from September 26, 2000.  That rating was reduced by the RO 
to 10 percent in October 2006, effective from January 1, 
2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The 20 percent rating assigned for the veteran's service-
connected low back disability was in effect for more than 5 
years before it was reduced.  Therefore, the provisions of 
38 C.F.R. § 3.344 (2007) apply.  Those provisions were not 
included in the October 2006 supplemental statement of the 
case.  In order to ensure that the veteran has been provided 
with due process, a supplemental statement of the case that 
addresses the issue as the propriety of the reduction in the 
disability rating from 20 percent to 10 percent, effective 
from January 1, 2007, should be provided.  

The veteran was last examined by VA in April 2004, and the 
most recent VA treatment records are dated in February 2004.  
Given the time that has elapsed, additional development is 
required in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records for his low 
back disability from the Houma VA 
clinic, dated since February 2004.  

2.  Thereafter, schedule the veteran 
for a VA examination of his spine.  The 
claims file must be made available to 
and reviewed by the examiner.  Any 
indicated tests should be accomplished.  

The examiner should identify and 
describe all residuals attributable to 
the veteran's healed fracture 
transverse process L3, L4, L5 with 
residual chronic lumbosacral strain. 

The examiner should report the results 
of range of motion testing of the 
thoracolumbar spine in degrees.  

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine is used 
repeatedly.  All limitation of function 
must be identified.  If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should state whether there 
is muscle spasm or guarding severe 
enough to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis.

The examiner should also state whether 
there is any muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; osteoarthritic changes; 
narrowing or irregularity of joint 
space; abnormal mobility on forced 
motion; listing of the spine; or 
positive Goldthwait's sign.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Thereafter, again consider the 
veteran's pending claims in light of 
any additional evidence added to the 
record.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

The supplemental statement of the case 
(SSOC) should address issue number two 
as the propriety of the reduction in 
the disability rating for the veteran's 
service-connected  lumbar spine 
disability from 20 percent to 10 
percent, effective January 1, 2007, if 
that reduction is continued.  The 
provisions of 38 C.F.R. § 3.344 should 
be provided to the veteran and 
considered by the RO/AMC in the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


